DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments and associated arguments filed 10/16/2020 regarding the 35 USC 112(a) rejections have been fully considered but they are not persuasive. Applicant argues that “conditions corresponding to the current conditions of the device” has support since “similar conditions” are conditions that correspond to the current conditions (see page 6 of the arguments). While this may be true, “corresponding” does not mean the exact same thing and/or have the same scope as “similar.” “Corresponding” can merely mean “related or accompanying”. The applicant’s specification does not disclose, describe or define “corresponding conditions”. Therefore, the broadest reasonable interpretation would also include dissimilar conditions that are “related to” to the current conditions. Therefore, “corresponding conditions” is clearly broader than “similar conditions” and applicant does not have support in the original specification for “corresponding conditions.” The 112(a) rejections are still considered proper.
Applicant's amendments and associated arguments filed 10/16/2020 regarding the 35 USC 102(a)(1) rejection of claims 1 and 14 have been fully considered but they are not persuasive. The applicant argues that Trulaske does not disclose predetermined setting adjustments with associated with the user and stored in a user profile, the setting adjustments also previously associated with the change in the biometric data. The Examiner respectfully disagrees. As described by the applicant in the paragraph overlapping pages 6 and 7 of the arguments, Trulaske discloses that a setting adjustment of the treadmill is adjusted based on a target heart rate, maximum speed and maximum grade of that specific user. Predetermined setting adjustments are based off these user specific values and saved in a user profile. Specifically, it is predetermined that (adjustment #1) if a user’s heart rate drops below the user specific target heart rate (144 of FIG. 5C), then treadmill speed is increased (148) if the speed is not yet equal to the specified user specific maximum speed (146). (Adjustment #2) If treadmill speed is already equal to the user specific maximum speed (146), however, and if the grade of the treadmill is not yet equal to the specified user specific maximum grade (150), then the increase is increased (152). A corresponding adjustment (adjustment #3) occurs if a user’s heart rate rises above the target user specific heart rate (154, 156, 158, 160). These setting adjustments are more than just “increase speed” or “increase grade”; instead they are “increase speed based on a user specific value(s)” and “increase grade based on a user specific value(s).” Again, all of these adjustments are associated with changes in the biometric data and predetermined prior to using the treadmill and stored for each and every user based on user specific biometric data values and would therefore be unique for each user. The rejections of claims 1 and 14, and their dependents not separately argued, are still considered proper.
Regarding claim 9, the applicant has amended and broadened the claim such that the historical biometric data is “under conditions corresponding to the current conditions of the device.” The claim still does not require the “historical biometric data” to have been sensed from a user. Instead, the previously entered target heart rate of the user while the treadmill is in motion (the “corresponding conditions” of the device) is considered “historical biometric data”. As previously described, the target heart rate (i.e., the historical biometric data”) is used in comparison to the current heart rate to determine a change in the currently sensed heart rate and whether a setting adjustment is required. See rejection necessitated by applicant’s amendments below.
Regarding claim 19, the claim does not require the data ITSELF to be the industry trend. Instead, the data must merely be “related to” an industry trend. As evidenced by the cited prior art, the general use of user-specific target biometric data is an industry trend (the term not defined by the claim nor specification). Therefore, the comparison of a current heart rate to a target heart rate is a comparison to date “related to” an industry trend.
Regarding claim 20, the claim does not require that the measured biometric data is compared to data related to a location of the device and a current time. Instead, the claim recites “the change in the biometric data is determined in comparison to data related to a location of the device and a current time.” The measured biometric data is compared to a target value, and the measured biometric data is inherently “related to a location of the device and a current time at which it was measured, thus reading on the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-12, 21, 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 9 and 21 recite determining a change in biometric data measured under current conditions of the device in comparison to historical biometric data of the user under conditions corresponding to the current conditions of the device. The applicant pointed to par. 0021 of the original specification for support. However, par. 0021 merely states that the conditions of the device may be “similar conditions”. Applicant argues that “conditions corresponding to the current conditions of the device” has support since “similar conditions” are conditions that correspond to the current conditions (see page 6 of the arguments). While this may be true, “corresponding” does not mean the exact same thing and/or have the same scope as “similar.” “Corresponding” can merely mean “related or accompanying”. The applicant’s specification does not disclose, describe or define “corresponding conditions”. Therefore, the broadest reasonable interpretation would also include dissimilar conditions that are “related to” to the current conditions. Therefore, “corresponding conditions” is clearly broader than “similar conditions” and applicant does not have support in the original specification for “corresponding conditions.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-12, 14-17 and 19-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trulaske et al. (US 5,462,504, hereinafter Trulaske).
Generally, Trulaske discloses a system for analyzing biometric data such as heart rate in a mobile device, in this a case a moveable treadmill (see abstract). A sensor 82/84 continuously measures a heart rate of a user that is at least temporarily stored for use by a processor (Col. 6, lines 25-65). A processor 30 is programmed to execute instructions that determine a change in the heart rate by comparing the current heart rate to a “historical” target rate (i.e., a profile of user targets/preferences; the claim does not require the historical biometric data to be sensed), determine and automatically selects a unique predetermined setting adjustment for a treadmill in correspondence with the change, and delivers an instruction to the treadmill to adjust the speed and/or incline (i.e., the difficulty) of the treadmill based on the setting adjustment (figures 4A-7 and associated text in the specification). If the heart rate does not change, the settings will not change. Note that the claims do not actively recite comparing biometric data in any way. As long as a change in the biometric data is determined, the claim is met. In this case, if there is no change in the data, the settings will not change. If there is a change in the data that moves the heart rate into or out of a target rate, the settings will change.
Specifically regarding claims 1, 4, 6-8, 14-17 and 23, Trulaske discloses that a user inputs a target heart rate, a preferred maximum speed and a preferred maximum predetermined grade/incline (see. Col. 9, lines 30- Col. 10, line 29). These unique values are included in a “user profile” for the user. In Trulaske, it is predetermined to change the difficulty of the treadmill by either raising the speed or raising the incline/grade of the treadmill up to the user-defined maximums when the measured heart rate drops below the user-entered target heart rate (Col. 9, lines 5-Col. 10, line 29). These predetermined increases would occur for any user, including the current user using the current user’s unique maximum speed and grade/incline values, and thus are “associated” with the user, as required by the claim. The 102 rejections of claims 1 and 14 and their dependents as being anticipated by Trulaske are still considered proper.
Specifically regarding claims 9-12, 21 and 22, Trulaske continuously tracks changes to the patient’s heart rate (Col. 9, lines 1-50). The claim does not require the “historical biometric data” to have been sensed from a user. Instead, the previously entered target heart rate of the user while the treadmill is in motion (the “corresponding conditions” of the device) is considered “historical biometric data”. As previously described, the target heart rate (i.e., the historical biometric data”) is used in comparison to the current heart rate to determine a change in the currently sensed heart rate and whether a setting adjustment is required. 
Regarding claim 19, the use of “target heart rates” is considered an “industry trend.”
Regarding claim 20, the current heart rate is clearly “related” to the location of the device and the current time at which it is measured.
Regarding claim 24, a “gesture” is merely a movement of the hand that conveys meaning. The user gestures with their fingers to input user settings that convey meaning.
Regarding claim 25, Trulaske discloses a plurality of electrodes to sense biometric data (Col. 6, lines 25-43).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446.  The examiner can normally be reached on Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792